WiNslow, J.
The defendant claims that the action of the court below is not a legitimate amendment of the name of a party, but the discharge of one party as defendant and the substitution of another. The claim does not appeal strongly to a mind which is looking at the substance of things, rather than the mere form. The merest inspection of the complaint shows that it was the company which was maintaining an electrical railroad which was intended to be sued, and it appears that the president of the company was in fact served with the summons. No doubt can he entertained that if there had been no corporation bearing the name of the "West Side Rail “way” Company the *222amendment would have been unobjectionable. Should the fact that such a corporation still maintained a nominal existence, without property or franchises, make any difference with the result? "We think not. As we view it, the corporation which was operating the electrical power house and railroad was sued in this action, with a slight mistake in name, which the court properly corrected.
By the Court.— Order affirmed.